DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Amended claim 1-12, 16-19 and new claim 20 are under examination. 
Claim 13-15 are withdrawn from examination. 
Claim 1-12, 16-19 and 20 are rejected.
It is noted the examination of this application which has been vacated by Examiner Preston Smith, is currently under Primary Examiner, Hong Yoo.
The application is under Non-Final Rejection since there are new 112, second paragraph rejections and new considerations under 35 USC 103 rejections with the same applied prior art, Scheer et al. (US 6,182,555 B1) as discussed below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-12, 16-19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2-12, 16-19 and 20, the recitations of the claim(s) do not recite any positive step(s) to the claimed process of claim 1. It is unclear how the claims farther limits the claimed process of claim 1 without setting forth active steps on preparing a beverage of claim; hence the claims are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2-12, 16-19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheer et al. (US 6,182,555 B1).
Regarding claim 1, Scheer et al. (Scheer) discloses a method of brewing and dispensing beverages in a brewing machine (Abstract). Scheer teaches the method comprising the brewing machine (beverage dispenser) comprising a brewer 140 (‘555, Fig. 2, col. 9, ln. 5-18) comprising a brewing chamber 142 and a reservoir 144. The brewer chamber 142 is considered a mixing chamber since it receives doses of tea or coffee and hot water for mixing together (‘555, col. 9, ln. 5-8). Scheer discloses introducing the doses of tea or coffee and hot water (diluent) for mixing together in the brewer chamber 142 (mixing chamber). Scheer discloses a view of brewing process from view point 240 situated in front of the brewer comprising the brewer chamber 142 (mixing chamber) (‘555, col. 7, ln. 46-62; Fig. 1). Scheer teaches the view point provides an unobstructed view of tea leaves or coffee grounds and the water falling into the brew chamber 142 (mixing chamber) for user’s viewing outside from the brewing machine. The unobstructed view is considered a portion view of the brewing chamber 142 (mixing chamber), wherein unobstructed view is considered transparent to view tea leaves or coffee grounds and the water falling into the brew chamber 142 (mixing chamber). 
Scheers’ tea leaves and coffee grounds are considered beverage concentrate(s) because tea leaves and coffee grounds are concentrates with condensed flavors which are diluted with the hot water in the method. Scheer teaches dispensing a brewed beverage from the reservoir 144 though outflow spout 1112 into a user’s cup (‘555, col. 9, ln. 14-27). Additionally, Scheer teaches cleaning (rinsing) of spent tea leaves and coffee grounds from the brewer 140 comprising the brewer chamber 142 (mixing chamber) (‘555, col. 10, ln. 51-60). 
With respects to claim 2-12, 16-19 and 20, as noted in the 112, second paragraph rejection for indefiniteness, the claims are without positive step(s) on the claimed process of claim 1. Applicant is referred to MPEP 2144.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958); The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. The apparatus does not necessarily make a difference to the method.  For example, if heating on the stove was claimed and the reference taught heating by a microwave it could be stated that both the instant claims and the prior art teach of heating and the apparatus used to heat would not materially affect the process as both apparatus were known and provided heating.  To use one known apparatus or another to accomplish the same process would have been obvious to one of ordinary skill in the art.  Scheer is considered to encompass the limitations in claims 2-12, 16-19 and 20, since Scheer teaches the claimed process of claim 1. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 16-20 have been considered but are moot because the new ground of rejection does not rely on the considerations set before in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792